DETAILED ACTION
Claims 1-8 are pending.
The office acknowledges the following papers:
Drawings filed on 2/7/2020,
ADS filed on 2/27/2020 and 2/14/2020,
IDS filed on 5/19/2020.

	Priority
The effective filing date for the subject matter defined in the pending claims in this application is 4/18/2019.

Drawings
The drawings are objected to under 37 CFR 1.84(l). All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. Figures 3-8, 10, and 13 do not meet the criteria set forth in 37 CFR 1.84(i). Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Specification
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant’s cooperation is requested in correcting any errors of which the Applicant may become aware.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Applicants can file an eTerminal Disclaimer (eTD) in utility applications filed under 35 U.S.C. 111(a) or in compliance with 35 U.S.C. 371, and design applications. Filing an eTD via EFS-Web is highly recommended due to an extensive backlog for processing paper TDs. However, applicants may still file a TD for manual review.
Claims 1-8 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 and 6 of copending Application No. 16/720,588. Although the conflicting claims are not identical, they are not patentably 
Instant Application
Copending Application
1. A data processing method applied to an artificial intelligence (Al) processor, comprising: obtaining an offline running file, where the offline running file is generated according to device information of the Al processor and a binary instruction when a running result satisfies a preset requirement.
6. A data processing method applied to a general-purpose processor, comprising: generating, by a general-purpose processor, a binary instruction according to device information of an artificial intelligence (AI) processor, and generating an AI learning task according to the binary instruction; transmitting, by the general-purpose processor, the AI learning task to a cloud AI processor for running; receiving, by the general-purpose processor, a running result corresponding to the AI learning task; and determining, by the general-purpose processor, an offline running file according to the running result; wherein the offline running file is generated according to the device information of the AI processor and the binary instruction when the running result satisfies a preset requirement, wherein determining the offline running file according to the running result includes: if the running result satisfies a preset requirement, generating the corresponding offline running file according to the binary instruction that satisfies the preset requirement.


This is a provisional obviousness-type double patenting rejection.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites obtaining an offline running file.
The limitation of obtaining an offline running file, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting implicitly obtaining “by generic processor and/or software,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Specifically, the claims only include additional elements regarding the generation of the offline running file, request information, and device information and parameters of the running 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the remaining limitations only further add instructions on how to apply the exception without integration into a practical application. Instructions to apply the exception using generic computer components cannot provide an inventive concept. Thus, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Grey et al. (U.S. 2012/0316845), in view of Official Notice.
As per claim 1:

obtaining an offline running file (Grey: Figures 8-9 elements and 1304, 1311, and 1401-1405, paragraphs 34 and 62)(The broadest reasonable interpretation of an offline running file is one or more items of data at least including version information, hardware information, a binary instruction, input/output data size, a constant table, data layout information, and parameter information (see pages 18-19). Upon completion of a task by one of computer elements 1403-1405, the task results (i.e. offline running file) of a given size are returned to client computer 1401.), where the offline running file is generated according to device information of the Al processor and a binary instruction when a running result satisfies a preset requirement (Grey: Figures 8-9 elements and 1304, 1311, and 1401-1405, paragraphs 34 and 62)(Upon completion of a task by one of computer elements 1403-1405 (i.e. AI processor), the task results are returned to client computer 1401. The task result is generated according to the instructions of the task (i.e. binary instruction(s)) and the device capabilities (i.e. device information) of the computer processing the task. Completing the task within the “certain time period” reads upon the preset requirement. The broadest reasonable interpretation of an AI processor is a processor capable of executing instructions or programs for AI processing. Official notice is given that computers can execute instructions for AI tasks and programs for the advantage of supporting a wide array of program execution. Thus, it would have been obvious to one of ordinary skill in the art to implement the computers of Grey to have processing capabilities for AI programs and tasks.).
As per claim 2:

transmitting request information, where the request information includes the device information of the Al processor (Grey: Figure 9 elements 1403-1405, paragraph 34)(Task execution by the computers is selected based on the capabilities of the computers. Official notice is given that tasks can be scheduled on processors that have architecture supporting the task for the advantage of increased task execution by native instruction support. Thus, it would have been obvious to one of ordinary skill in the art to select a computer with instruction set capabilities (i.e. device information) that matches the requirements of the task.).
As per claim 3:
Grey disclosed the data processing method of claim 1, wherein the device information includes hardware architecture information and parameters of running environment of the Al processor (Grey: Figure 9 elements 1403-1405, paragraph 34)(Task execution by the computers is selected based on the capabilities of the computers. Official notice is given that tasks can be scheduled on processors that have architecture supporting the task and sufficient on-chip memory for the advantage of increased task execution speed by native instruction support. Thus, it would have been obvious to one of ordinary skill in the art to select a computer with instruction set capabilities (i.e. hardware architecture information) and memory capabilities (i.e. parameter) that matches the requirements of the task.).
As per claim 4:
Grey disclosed the data processing method of claim 3, wherein the parameters of running environment include at least one of a base clock speed of the Al processor, an 
As per claim 5:
Claim 5 essentially recites the same limitations of claim 1. Therefore, claim 5 is rejected for the same reasons as claim 1.
As per claim 6:
The additional limitation(s) of claim 6 basically recite the additional limitation(s) of claim 2. Therefore, claim 6 is rejected for the same reason(s) as claim 2.
As per claim 7:
The additional limitation(s) of claim 7 basically recite the additional limitation(s) of claim 3. Therefore, claim 7 is rejected for the same reason(s) as claim 3.
As per claim 8:
The additional limitation(s) of claim 8 basically recite the additional limitation(s) of claim 4. Therefore, claim 8 is rejected for the same reason(s) as claim 4.

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Beveridge (U.S. 2013/0332610), taught generating benchmark reports to determine if minimum thresholds are met for job execution.
Shih et al. (U.S. 2017/0357530), taught a client sending task specifications to a server for scheduling and execution.
Terechko et al. (U.S. 2019/0278677), taught runtime testing of processor cores.
Seuring (U.S. 2008/0148120), taught testing single-core designs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183